Detailed Action
Summary
1. This office action is in response to the application filed on January 24, 2020. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. Drawings submitted on 09/30/2019 are objected because of the following informalities.
Claims 2,9 and 16 recite “ a second  and third armature, third, fourth, fifth and six position and third, fourth, fifth and six contact”. However, none of the drawing showing the above claim limitation. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 09/30/2019 and 04/30/2021 are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 9 and 15-16 are objected to because of the following informalities: 
Claim 9 recite “a second armature” and “a third armature” in line 3 and 6 respectively  should be “the second armature” and “the third armature”.
Claim 15 recites “the load device”  in line 7 should be “the rotating load device” 
Claim 16 recite “a second armature” and “a third armature” in line 3 and 6 respectively  should be “the second armature” and “the third armature”.
In regards to claim 17-20, claims 17-20 depends from claim 15, thus are also objected for the same reason provide above.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bock “201601334415”.
In re to claim 1, Bock discloses a system (Figs. 1-82 shows a system 10 includes switching devices to provide power to an electrical load . Examiner noted that all Figs.1-82 are considered as same embodiment), comprising: a switching device (switching devices in the switchgear 16), comprising: an armature (armature 118) configured to move between a first position that electrically couples a first contact to a second contact and a second position that electrically uncouples the first contact from the second contact (a movable contact assembly 116 similarly includes a number of components assembled as a sub-assembly over the operator. In the embodiment illustrated in FIG. 8, the movable assembly includes an armature 118 that is made of a metal or material that can be attracted by flux generated by energization of the operator, see parag.0146, lines 1-5. Examiner noted that the armature 118 is configured to the movable contact assembly 116  such that when armature 118 is electrically activate then change its position from one position to another position which forces to electrically couple or decouple  the contact of the movable contact 116 assemble accordingly to the position of the armature); 
a coil  (Fig. 25 shows coil 220) is configured to receive a voltage configured to magnetize the coil (magnetizes the operating coil 220, see parag.0177, lines 2-3), thereby causing the armature to move from the first position to the second position (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180); and
 a control system (Figs. 1-3 shows control and monitoring circuitry 18, see parag. 0106) configured to: 
receive a first dataset (the sensors 22 may monitor [e.g., measure] the characteristics [e.g., voltage or current] of the electric power. Examiner noted that machine or processor 36 and motor controller drive 32 are configure to receive measurement of form sensor 22 )  associated with power properties (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ) of a rotating load device (motor 24)  coupled to the switching device (Fig. 25 shows motor 24 is coupled to switch gear 16), wherein the first dataset is received while the rotating load device is rotating (FIG. 4A, the electric motor 24 may provide mechanical power to a fan 47. More specifically, the mechanical power generated by the electric motor 24 may rotate blades, see parag.00117, lines 1-6); determine frequency properties (as depicted, one of the electric motors 24 is controlled by the motor controller/drive 32. More specifically, the motor controller/drive 32 may control the velocity (e.g., linear and/or rotational), torque, and/or position of the electric motor 24. Accordingly, as used herein, the motor controller/drive 32 may include a motor starter (e.g., a wye-delta starter), a soft starter, a motor drive (e.g., a frequency converter), a motor controller, or any other desired motor powering device, see parag. 0112, lines 1-6)  based on the power properties (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ); 
determine a switching profile (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current) to control moving the armature between the first position and the second position based on the frequency properties (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that armature 118 is being move from one position to another position  based the power [which is voltage and current] applied the coil so that cause armature to from one), wherein the switching profile comprises a firing angle for moving the armature with respect to an electrical waveform (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that  moving of upward and downward under the influence of EMF and spring 110  such that causes the armature to be appear in different position and angle)  ; and control the voltage provided to the coil based on the switching profile (the motor windings may be inspected to check the wiring before starting. If the di/dt slope is changing over time or has some angle to it, the control and monitoring circuitry 18 may determine that there is no phase-to-phase fault present, see parag.0445, lines 6-8).  
In re to claim 3, Bock discloses (Figs. 1-82), wherein the first dataset  is received from the sensor (machine or processor 36 and motor controller drive 32 are configure to receive measurement of form sensor 22  may monitor (e.g., measure) the characteristics (e.g., voltage or current) of the electric power.).  
In re to claim 4, Bock discloses (Figs. 1-82), wherein the power properties comprise a voltage signal, a current signal, a back electromotive force signal, or any combination thereof (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ).  
In re to claim 5, Bock discloses (Figs. 1-82), wherein the control system is configured to receive the first dataset by pulsing power to the rotating load device and receiving the first dataset from a sensor (The waveforms generated based on the sensors 22 monitoring the electric power output from the switchgear 16 and supplied to the load 14 may be used in a feedback loop to, for example, monitor conditions of the load 14, see parag.0106, lines 1-12).  
In re to claim 6, Bock discloses (Figs. 1-82), wherein the control system is configured to: receive an indication that a back electromotive force (EMF) signal has collapsed; and receive the first dataset after receiving the indication (Additionally, the collapse of the magnetic field collapses may generate (e.g., induce) a current in the operating coil 220 due to back electromotive force (EMF). More specifically, the back EMF may be caused by the line of flux being dragged along the armature 118 and the coil windings 112 as the switching device 218 opens. Accordingly, when the switching device 218 breaks may be determined by detecting when the current is generated in the operating coil 220., see parag.0214,lines 1-7. Examiner noted that sensor 22 is detecting/measure the current generated in the coil).  
In re to claim 7, Bock discloses (Figs. 1-82), wherein the control system is configured to adjust the switching profile to achieve lower harmonics for the rotating load device (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current which is to trying to achieve lower harmonics for the motor 24).
In re to claim 8, Bock discloses control system (Figs. 1-82 shows the processor 224 and memory 226 may be included in the automation controller 44 or control and monitoring circuitry 18 are configured to control the system 10. Examiner noted that all Figs.1-82 are considered as same embodiment), comprising a processor (Figs.25 and 36 shows processor 224) configured to: receive a first dataset (the sensors 22 may monitor [e.g., measure] the characteristics [e.g., voltage or current] of the electric power. Examiner noted that machine or processor 36 and motor controller drive 32 are configure to receive measurement of form sensor 22 ) associated with a power properties (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ) of a rotating load device (motor 24)   coupled to a switching device (Fig. 25 shows motor 24 is coupled to switch gear 16), wherein the first dataset is received while the rotating load device is rotating (FIG. 4A, the electric motor 24 may provide mechanical power to a fan 47. More specifically, the mechanical power generated by the electric motor 24 may rotate blades, see parag.00117, lines 1-6); determine frequency properties (as depicted, one of the electric motors 24 is controlled by the motor controller/drive 32. More specifically, the motor controller/drive 32 may control the velocity (e.g., linear and/or rotational), torque, and/or position of the electric motor 24. Accordingly, as used herein, the motor controller/drive 32 may include a motor starter (e.g., a wye-delta starter), a soft starter, a motor drive (e.g., a frequency converter), a motor controller, or any other desired motor powering device, see parag. 0112, lines 1-6)  ; 
determine frequency properties (as depicted, one of the electric motors 24 is controlled by the motor controller/drive 32. More specifically, the motor controller/drive 32 may control the velocity (e.g., linear and/or rotational), torque, and/or position of the electric motor 24. Accordingly, as used herein, the motor controller/drive 32 may include a motor starter (e.g., a wye-delta starter), a soft starter, a motor drive (e.g., a frequency converter) based on the power properties (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ); 
determine a switching profile (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current) to control moving a first armature of three armatures in the switching device based on the frequency properties (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that armature 118 is being move from one position to another position  based the power [which is voltage and current] applied the coil so that cause armature to from one),
 wherein the switching profile (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current) is configured to control movement of the first armature between a first position and a second position (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that moving the armature 118 upward and downward force to move from one position to another position  based the power [which is voltage and current] applied the coil), and wherein the switching profile comprises a firing angle for moving the first armature with respect to an electrical waveform (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that  moving of upward and downward under the influence of EMF and spring 110  so that causes the armature to be appear in different position and angle), a second armature, and a third armature (the moving of upward and downward under the influence of EMF and spring 110  so that causes the armature to be appear in different position and angle which creates second and third armature to be at different position and angel); and control a current provided to a coil (Fig. 25 shows coil 220) of the switching device based on the switching profile wherein the coil is configured to cause the first armature to move (see Figs. 24-31 operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current)
In re to claim 10, Bock discloses (Figs. 1-82), wherein the first dataset  is received from a sensor (machine or processor 36 and motor controller drive 32 are configure to receive measurement of form a sensor (the sensors 22 may monitor (e.g., measure) the characteristics (e.g., voltage or current) of the electric power. ).  
In re to claim 11, Bock discloses (Figs. 1-82), wherein the power properties comprise a voltage signal, a current signal, a back electromotive force signal, or any combination thereof (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ). 
In re to claim 12, Bock discloses (Figs. 1-82), wherein the processor (processor 224) is configured to receive the first dataset by pulsing power to the rotating load device and receiving the first dataset from a sensor (the waveforms generated based on the sensors 22 monitoring the electric power output from the switchgear 16 and supplied to the load 14 may be used in a feedback loop to, for example, monitor conditions of the load 14, see parag.0106, lines 1-12. Examiner noted processor 224 is configured to process the operation base on the sensor 22 detecting/measure value).  
In re to claim 13, Bock discloses (Figs. 1-82), wherein the processor (processor 224) is configured to: receive an indication that a back electromotive force (EMF) signal has collapsed; and receive the first dataset after receiving the indication (Additionally, the collapse of the magnetic field collapses may generate (e.g., induce) a current in the operating coil 220 due to back electromotive force (EMF). More specifically, the back EMF may be caused by the line of flux being dragged along the armature 118 and the coil windings 112 as the switching device 218 opens. Accordingly, when the switching device 218 breaks may be determined by detecting when the current is generated in the operating coil 220., see parag.0214,lines 1-7. Examiner noted processor 224 is configured to process the operation base on the sensor 22 detecting/measure value).  
In re to claim 14, Bock discloses (Figs. 1-82), wherein the processor (processor 224) is configured to adjust the switching profile to achieve lower harmonics for the rotating load device (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current which is to trying to achieve lower harmonics for the motor 24. Examiner noted processor 224 is configured to process the operation base on the sensor 22 detecting/measure value).
In re to claim 15, Bock method ((Figs. 1-82 shows method and operation of the  system 10. Examiner noted that all Figs.1-82 are considered as same embodiment), comprising: receiving, via a processor (Figs.25 and 36 shows processor 224 is configured to receive signals ), a first dataset (the sensors 22 may monitor [e.g., measure] the characteristics [e.g., voltage or current] of the electric power. Examiner noted that machine or processor 36 and motor controller drive 32 are configure to receive measurement of form sensor 22 ) associated with power properties (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ) of a rotating load device (motor 24)    coupled to a switching device (Fig. 25 shows motor 24 is coupled to switch gear 16),, wherein the first dataset (the sensors 22 may monitor [e.g., measure] the characteristics [e.g., voltage or current] of the electric power ) is received while the rotating load device is rotating (motor 24) ; determining, via the processor (processor 224) , frequency properties  based on the power properties (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 )  ; receiving, via the processor (processor 224), a second dataset associated with one or more operations of the load device over a period of time (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current so that to control the motor 24. Examiner noted that the time t1-t9 is a period of time); determining, via the processor (processor 224), a switching profile time (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current so that to control the motor 24)  to control moving a first armature of three armatures in the switching device based on the frequency properties (as depicted, one of the electric motors 24 is controlled by the motor controller/drive 32. More specifically, the motor controller/drive 32 may control the velocity (e.g., linear and/or rotational), torque, and/or position of the electric motor 24. Accordingly, as used herein, the motor controller/drive 32 may include a motor starter (e.g., a wye-delta starter), a soft starter, a motor drive (e.g., a frequency converter), a motor controller, or any other desired motor powering device, see parag. 0112, lines 1-6), 
wherein the switching profile (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current)  is configured to control movement of the first armature between a first position and a second position (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that armature 118 is being move from one position to another position  based the power [which is voltage and current] applied the coil so that cause armature to from one), and wherein the switching profile comprises a firing angle for moving the first armature with respect to an electrical waveform, a second armature, and a third armature (upon ramping the operating coil current 250 up to the pull-in current, the armature 118 may begin to move, see parag.0180. Examiner noted that  moving of upward and downward under the influence of EMF and spring 110  such that causes the armature to be appear in different position and angle. Furthermore, moving of upward and downward under the influence of EMF and spring 110  such that causes the armature to be appear in different position and angle which creates second and third armature to be at different position and angle ), and controlling (Figs. 1-3 shows control and monitoring circuitry 18, see parag. 0106), via the processor (processor 224), a current provided to a coil of the switching device based on the switching profile , wherein the coil is configured to cause the first armature to move (Figs. 26A-38 shows the  operating coil driver circuitry 222 may control operation of the switching device 218 by controlling the operating coil current).  
In re to claim 17, Bock discloses (Figs. 1-82), wherein the first dataset  is received from the sensor (machine or processor 36 and motor controller drive 32 are configure to receive measurement of form sensor 22  may monitor (e.g., measure) the characteristics (e.g., voltage or current) of the electric power.).  
In re to claim 18, Bock discloses (Figs. 1-82), wherein the power properties comprise a voltage signal, a current signal, a back electromotive force signal, or any combination thereof (characteristics of the electric power [e.g., voltage, current, or frequency] measured by the sensors 22, see parag. 011, lines 1-5 ).  
In re to claim 19, Bock discloses (Figs. 1-82), wherein the control system is configured to receive the first dataset by pulsing power to the rotating load device and receiving the first dataset from a sensor (The waveforms generated based on the sensors 22 monitoring the electric power output from the switchgear 16 and supplied to the load 14 may be used in a feedback loop to, for example, monitor conditions of the load 14, see parag.0106, lines 1-12).  
In re to claim 20, Bock discloses (Figs. 1-82), wherein the processor (processor 224) is configured to receive the first dataset by pulsing power to the rotating load device and receiving the first dataset from a sensor (the waveforms generated based on the sensors 22 monitoring the electric power output from the switchgear 16 and supplied to the load 14 may be used in a feedback loop to, for example, monitor conditions of the load 14, see parag.0106, lines 1-12. Examiner noted processor 224 is configured to process the operation base on the sensor 22 detecting/measure value).  
  
Allowable Subject Matter
8. Claims 2,9 and 16are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second armature configured to move between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; and a third armature configured to move between a fifth position that electrically couples a fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth Serial No. 16/588,323 Preliminary Amendment and Response to Informational Notice Page 3 contact from the sixth contact, wherein the switching profile is configured to cause the second armature and the third armature to move before the armature. ”
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second armature configured to move between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; and a third armature configured to move between a fifth position that electrically couples a fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth contact from the sixth contact, wherein the switching profile is configured to cause the second armature and the third armature to move before the armature”.
In re to claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second armature configured to move between a third position that electrically couples a third contact to a fourth contact and a fourth position that electrically uncouples the third contact from the fourth contact; and a third armature configured to move between a fifth position that electrically couples aSerial No. 16/588,323 Preliminary Amendment and Response to Informational Notice Page 6 fifth contact to a sixth contact and a sixth position that electrically uncouples the fifth contact from the sixth contact, wherein the switching profile is configured to cause the second armature and the third armature to move before the armature ”.
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839